Exhibit 10.1

 



Amendment No. 13 to
Loan and Servicing Agreement

 

This AMENDMENT NO. 13 TO LOAN AND SERVICING AGREEMENT (the “Amendment”), dated
as of January 31, 2020 (the “Amendment Effective Date”), is entered into by and
among ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company, as the
borrower (the “Borrower”), ARES CAPITAL CORPORATION, a Maryland corporation, as
the servicer (the “Servicer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
agent (the “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (“Wells
Fargo”), BANK OF AMERICA, N.A., as a lender (“Bank of America” and, together
with Wells Fargo, the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as Trustee,
Bank, and Collateral Custodian (in such capacities, “U.S. Bank”).

 

WHEREAS, the Borrower, the Agent, the Lenders, Wells Fargo Bank, National
Association, as the Swingline Lender, the Servicer, U.S. Bank and each of the
other lenders, are party to the Loan and Servicing Agreement, dated as of
January 22, 2010 (as amended, modified, waived, supplemented, restated or
replaced from time to time, prior to the date hereof, the “Loan and Servicing
Agreement”);

 

WHEREAS, Sampension Livsforsikring A/S is joining the Loan and Servicing
Agreement as a Lender as of the date hereof;

 

WHEREAS, Arkitekternes Pensionskasse is joining the Loan and Servicing Agreement
as a Lender as of the date hereof;

 

WHEREAS, Pensionskassen for Jordbrugsakademikere og Dyrlæger is joining the Loan
and Servicing Agreement as a Lender as of the date hereof;

 

WHEREAS, TIAA, FSB is joining the Loan and Servicing Agreement as a Lender as of
the date hereof; and

 

WHEREAS, the parties hereto desire to amend the Loan and Servicing Agreement in
accordance with the provisions thereof and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.            Defined Terms. Terms used but not defined herein have
the respective meanings given to such terms in the Loan and Servicing Agreement.

 



 

 

 

ARTICLE II

 

Amendments to Loan and Servicing Agreement

 

SECTION 2.1.            As of the Amendment Effective Date, the Loan and
Servicing Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages attached as Appendix A hereto. A clean copy of the conformed Loan and
Servicing Agreement is set forth on the pages attached as Appendix B hereto.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.            Each of the Borrower and the Servicer hereby represents
and warrants (as to itself) to the Agent that, as of the date first written
above, (i) no Unmatured Event of Default, Event of Default or Servicer
Termination Event has occurred and is continuing and (ii) the representations
and warranties of the Borrower and the Servicer contained in the Loan and
Servicing Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.            This Amendment shall become effective upon:

 

(a)               the execution and delivery of this Amendment by the parties
hereto;

 

(b)               the Agent’s receipt of a good standing certificate for the
Borrower by the applicable office body of its jurisdiction of organization and a
copy of the resolutions of the board of managers or directors (or similar items)
of the Borrower approving this Amendment and the transactions contemplated
hereby, certified by its secretary or assistant secretary or other authorized
officer;

 

(c)               the Agent shall have received the executed legal opinion of
counsel to the Borrower in form and substance acceptable to the Agent in its
reasonable discretion; and

 

(d)               payment of all reasonable and invoiced fees due and owing to
the Agent and Lenders on or prior to the Amendment Effective Date.

 

ARTICLE V 

 

Joining Lenders

 



 2 

 

 

SECTION 5.1.           From and after the date hereof, and by each of their
signatures hereto, each of Sampension Livsforsikring A/S, Arkitekternes
Pensionskasse, Pensionskassen for Jordbrugsakademikere og Dyrlæger and TIAA, FSB
shall be Lenders under the Loan and Servicing Agreement in accordance with the
terms thereof.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.1.           Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.2.           Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 6.3.           Ratification. Except as expressly amended hereby, the
Loan and Servicing Agreement is in all respects ratified and confirmed and all
the terms, conditions and provisions thereof shall remain in full force and
effect. This Amendment shall form a part of the Loan and Servicing Agreement for
all purposes.

 

SECTION 6.4.           Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 6.5.           Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

SECTION 6.6.           Direction to Execute.  The Lenders hereby authorize and
direct U.S. Bank in each of its capacities to execute this Amendment.

 

SECTION 6.7.           Execution. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Amendment or any
document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other state
laws based on the Uniform Electronic Transactions Act, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic means.

 

[Signature Pages Follow]

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

  ARES CAPITAL CP FUNDING LLC           By: /s/ Joshua M. Bloomstein     Name:
Joshua M. Bloomstein     Title: Authorized Signatory

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 



 

  ARES CAPITAL CORPORATION, as the Servicer           By: /s/ Joshua M.
Bloomstein     Name: Joshua M. Bloomstein     Title: Authorized Signatory

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent           By: /s/ Steve
Sebo     Name: Steve Sebo     Title: Vice President

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ Allan
Schmitt     Name: Allan Schmitt     Title: Director

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 

 



  BANK OF AMERICA, N.A., as a Lender           By: /s/ Bryson Brannon     Name:
Bryson Brannon     Title: Director

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 

 



  U.S. BANK NATIONAL ASSOCIATION, as Trustee, Bank and Collateral Custodian    
      By: /s/ James H. Byrne     Name: James H. Byrne     Title: Vice President

 



[Signature Page to Amendment No. 13 to LSA]

 



 

 



 

  SAMPENSION LIVSFORSIKRING A/S, as a Lender           By: /s/ Henrik Arnt    
Name: Henrik Arnt     Title: Senior Portfolio Manager                   By: /s/
Anders Tauber Lassen     Name: Anders Tauber Lassen     Title: Head of Credit

 



 

 

  

  ARKITEKTERNES PENSIONSKASSE, as a Lender           By: /s/ Henrik Arnt    
Name: Henrik Arnt     Title: Senior Portfolio Manager                   By: /s/
Anders Tauber Lassen     Name: Anders Tauber Lassen     Title: Head of Credit

 



 

 

  

  PENSIONSKASSEN FOR JORDBRUGSAKADEMIKERE OG DYRLÆGER, as a Lender           By:
/s/ Henrik Arnt     Name: Henrik Arnt     Title: Senior Portfolio Manager      
            By: /s/ Anders Tauber Lassen     Name: Anders Tauber Lassen    
Title: Head of Credit

 



 

 

 

  TIAA, FSB, as a Lender           By: /s/ Martin O’Brien     Name: Martin
O’Brien     Title: Director

 



 

 



 



APPENDIX A

 





 

 



EXECUTION COPY

Conformed through Amendment No. 1213

 

 

Up to U.S. $1,275,000,0001,525,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 22, 2010
 

Among

 

ARES CAPITAL CP FUNDING LLC,

as the Borrower

 

and

 

ARES CAPITAL CORPORATION,

as the Servicer and the Transferor

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Agent and the Swingline Lender

 

and

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian, Trustee and the Bank

 

 





 

 

TABLE OF CONTENTS

 

  Page ARTICLE I. DEFINITIONS 2         Section 1.01 Certain Defined Terms. 2  
Section 1.02 Other Terms. 5253   Section 1.03 Computation of Time Periods. 5253
  Section 1.04 Interpretation. 5253         ARTICLE II. THE FACILITY 5354      
  Section 2.01 Advances. 5354   Section 2.02 Procedure for Advances. 5556  
Section 2.03 Determination of Yield. 5657   Section 2.04 Remittance Procedures.
5758   Section 2.05 Instructions to the Trustee and the Bank. 6162  
Section 2.06 Borrowing Base Deficiency Payments. 6162   Section 2.07
Substitution and Sale of Loan Assets; Affiliate Transactions. 6162  
Section 2.08 Payments and Computations, Etc. 6768   Section 2.09 Fees. 6869  
Section 2.10 Increased Costs; Capital Adequacy. 6970   Section 2.11 Taxes. 7071
  Section 2.12 Collateral Assignment of Agreements. 7374   Section 2.13 Grant of
a Security Interest. 7374   Section 2.14 Evidence of Debt. 7475   Section 2.15
Survival of Representations and Warranties. 7475   Section 2.16 Release of Loan
Assets. 7475   Section 2.17 Treatment of Amounts Paid by the Borrower. 7576  
Section 2.18 Prepayment; Termination. 7576   Section 2.19 Extension of Stated
Maturity Date and Reinvestment Period. 7677   Section 2.20 Collections and
Allocations. 7677   Section 2.21 Reinvestment of Principal Collections. 7778  
Section 2.22 Additional Lenders; Increase of Commitment. 7879   Section 2.23
Defaulting Lenders. 7980   Section 2.24 Mitigation Obligations; Replacement of
Lenders. 8081   Section 2.25 Refunding of Swingline Advances. 8283        
ARTICLE III. CONDITIONS PRECEDENT 8384         Section 3.01 Conditions Precedent
to Effectiveness. 8384   Section 3.02 Conditions Precedent to All Advances. 8384
  Section 3.03 Advances Do Not Constitute a Waiver. 8687   Section 3.04
Conditions to Pledges of Loan Assets. 8687

 



-i-

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES 8788         Section 4.01
Representations and Warranties of the Borrower. 8788   Section 4.02
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio. 9596   Section 4.03 Representations and Warranties of the
Servicer. 9798   Section 4.04 Representations and Warranties of the Trustee.
101102   Section 4.05 Representations and Warranties of each Lender. 101102  
Section 4.06 Representations and Warranties of the Collateral Custodian. 102103
        ARTICLE V. GENERAL COVENANTS 102103         Section 5.01 Affirmative
Covenants of the Borrower. 102103   Section 5.02 Negative Covenants of the
Borrower. 109110   Section 5.03 Affirmative Covenants of the Servicer. 113114  
Section 5.04 Negative Covenants of the Servicer. 118119   Section 5.05
Affirmative Covenants of the Trustee. 119121   Section 5.06 Negative Covenants
of the Trustee. 120121   Section 5.07 Affirmative Covenants of the Collateral
Custodian. 120121   Section 5.08 Negative Covenants of the Collateral Custodian.
120121   Section 5.09 Covenants of the Borrower Relating to Hedging of Loan
Assets. 121122         ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS
122123         Section 6.01 Appointment and Designation of the Servicer. 122123
  Section 6.02 Duties of the Servicer. 124125   Section 6.03 Authorization of
the Servicer. 126127   Section 6.04 Collection of Payments; Accounts. 127128  
Section 6.05 Realization Upon Loan Assets. 129130   Section 6.06 Servicing
Compensation. 129130   Section 6.07 Payment of Certain Expenses by Servicer.
129130   Section 6.08 Reports to the Agent; Account Statements; Servicing
Information. 130131   Section 6.09 Annual Statement as to Compliance. 132133  
Section 6.10 Annual Independent Public Accountant’s Servicing Reports. 132133  
Section 6.11 The Servicer Not to Resign. 133134         ARTICLE VII. EVENTS OF
DEFAULT 133134         Section 7.01 Events of Default. 133134   Section 7.02
Additional Remedies of the Agent. 137138

 



-ii-

 

 

ARTICLE VIII. INDEMNIFICATION 140141         Section 8.01 Indemnities by the
Borrower. 140141   Section 8.02 Indemnities by Servicer. 143144   Section 8.03
Legal Proceedings. 145146   Section 8.04 After-Tax Basis. 146147   Section 8.05
Benefit of Indemnity. 146147         ARTICLE IX. THE AGENT 146147        
Section 9.01 The Agent. 146147         ARTICLE X. TRUSTEE 151152        
Section 10.01 Designation of Trustee. 151152   Section 10.02 Duties of Trustee.
151152   Section 10.03 Merger or Consolidation. 153154   Section 10.04 Trustee
Compensation. 153154   Section 10.05 Trustee Removal. 153155   Section 10.06
Limitation on Liability. 154155   Section 10.07 Trustee Resignation. 155156    
    ARTICLE XI. MISCELLANEOUS 155156         Section 11.01 Amendments and
Waivers. 155156   Section 11.02 Notices, Etc. 157158   Section 11.03 No Waiver;
Remedies. 160161   Section 11.04 Binding Effect; Assignability; Multiple
Lenders. 160161   Section 11.05 Term of This Agreement. 161162   Section 11.06
GOVERNING LAW; JURY WAIVER. 162163   Section 11.07 Costs, Expenses and Taxes.
162163   Section 11.08 No Proceedings. 163164   Section 11.09 Recourse Against
Certain Parties. 163164   Section 11.10 Execution in Counterparts; Severability;
Integration. 164165   Section 11.11 Consent to Jurisdiction; Service of Process.
164165   Section 11.12 Characterization of Conveyances Pursuant to the Purchase
and Sale Agreements. 165166   Section 11.13 Confidentiality. 166167  
Section 11.14 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 168169   Section 11.15 Waiver of Set Off. 169170   Section 11.16
Headings and Exhibits. 169170   Section 11.17 Ratable Payments. 169170  
Section 11.18 Breaches of Representations, Warranties and Covenants. 169170  
Section 11.19 Assignments of Loan Assets. 169171   Section 11.20 Affirmation.
170171   Section 11.21 Covered Transactions. 170171

 



-iii-

 

 

ARTICLE XII. COLLATERAL CUSTODIAN 170171         Section 12.01 Designation of
Collateral Custodian. 170171   Section 12.02 Duties of Collateral Custodian.
171172   Section 12.03 Merger or Consolidation. 173175   Section 12.04
Collateral Custodian Compensation. 174175   Section 12.05 Collateral Custodian
Removal. 174175   Section 12.06 Limitation on Liability. 174175   Section 12.07
Collateral Custodian Resignation. 175176   Section 12.08 Release of Documents.
176177   Section 12.09 Return of Required Loan Documents. 176178   Section 12.10
Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer. 177178   Section 12.11 Custodian as Agent of
Trustee. 177178   Section 12.12 Recognition of the U.S. Special Resolution
Regimes. 179

 



-iv-

 

 



This LOAN AND SERVICING AGREEMENT (as amended, restated, supplemented or
modified from time to time, the “Loan and Servicing Agreement”) is made as of
January 22, 2010, among:

 

(1)         ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)         ARES CAPITAL CORPORATION, a Maryland corporation, as the Servicer
(as defined herein) and the Transferor (as defined herein);

 

(3)         WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent (together with its
successor and assigns in such capacity, the “Agent”) and as swingline lender
(together with its successor and assigns in such capacity, the “Swingline
Lender”);

 

(4)         EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender; and

 

(5)         U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as the Trustee
(together with its successors and assigns in such capacity, the “Trustee”), the
Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

WHEREAS, certain parties hereto were party to a Sale and Servicing Agreement,
dated as of November 3, 2004, by and among the Servicer, as the servicer, the
Transferor, as the originator, the Borrower, as the borrower, Ares CP Funding II
LLC, as the guarantor, Variable Funding Capital Company LLC (“VFCC”), as a
conduit purchaser, the Note Purchaser, as an institutional purchaser, Wells
Fargo Securities, LLC (f/k/a Wachovia Capital Markets, LLC) (together with its
successors and assigns, “WFS”), as the administrative agent and as the purchaser
agent for VFCC, Ares Capital CP Funding II, as the guarantor (the “Guarantor”)
the Trustee, as the trustee, and Lyon Financial Services, Inc. d/b/a U.S. Bank
Portfolio Services (“Lyon”), as the backup servicer (as amended, restated,
supplemented or modified prior to the date hereof, the “Original Agreement”);

 

WHEREAS, certain parties hereto are party to an Amended and Restated Sale and
Servicing Agreement, dated as of January 22, 2010, by and among the Servicer, as
the servicer, the Transferor as the originator, the Borrower, as the borrower,
Wells Fargo Bank, National Association, in its individual capacity (together
with its successors and assigns, “Wells Fargo”), as the note purchaser, WFS, as
the administrative agent, and U.S. Bank, as the collateral custodian, trustee
and bank (as amended, restated, supplemented or modified prior to the date
hereof, (the “Restatement Agreement”) that amended and restated the Original
Agreement;

 





 

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to
Section 4975 of the Code, and an entity the underlying assets of which are
deemed to include plan assets.

 

“BHC Act Affiliate” means the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)         (i) the product of (A) the Weighted Average Applicable Percentage as
of such date and (B) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date minus the Excess Concentration Amount, plus (ii) the
amount on deposit in the Principal Collection Account as of such date, minus
(iii) the Unfunded Exposure Equity Shortfall; or

 

(b)         (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date, minus (ii) the Large Obligor ExposureMinimum Required
Equity Amount, minus (iii) the Excess Concentration Amount, plus (iv) the amount
on deposit in the Principal Collection Account as of such date, minus (v) the
Unfunded Exposure Equity Shortfall; or

 

(c)         the Maximum Facility Amount minus the Unfunded Exposure Amount;

 



-11-

 

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender’s reasonable discretion based upon the
assumption that such Lender funded its loan commitment in the London Interbank
Eurodollar market and using any reasonable attribution or averaging methods
which such Lender deems appropriate and practical.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or,
 (ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Trustee are authorized or required by Applicable
Law, regulation or executive order to close or (iii) any day that is not a
TARGET Day; provided that, if any determination of a Business Day shall relate
to an Advance bearing interest at LIBOR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market. For avoidance of doubt, if the offices of the
Trustee are authorized by Applicable Law, regulation or executive order to close
but remain open, such day shall not be a “Business Day”.

 

“Buyers” has the meaning assigned to that term in the definition of “Acquisition
Agreement”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to vhave occurred if any of the following
occur:

 

(a)         the Management Agreement shall fail to be in full force and effect;

 

(b)         the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower (other than pursuant to the Pledge
Agreement);

 



-12-

 

 

as applicable, and (ii) on or after the Reinvestment Period (other than for
purposes of Advances made pursuant to Section 2.02(f)), such Lender’s Pro Rata
Share of the aggregate Advances Outstanding.

 

“Commitment Termination Premium” means, in the event that this Agreement is
terminated or the Maximum Facility Amount is permanently reduced, in each case,
pursuant to Section 2.18(b), (i) prior to the one year anniversary of the Eighth
Amendment Effective Date, an amount equal to 1.00%, or (ii) on or after the one
year anniversary of the Eighth Amendment Effective Date, but prior to the one
year and six month anniversary of the Eighth Amendment Effective Date, an amount
equal to 0.50%, in each case, of either (x) the Maximum Facility Amount, in the
case of such termination, or (y) the amount of such reduction, in the case of
such permanent reduction of the Maximum Facility Amount and, in each case, such
amounts shall be payable pro rata to each Lender.

 

“Concentration Limits” means, for the purposes of determining the Excess
Concentration Amount, with respect to the Borrowing Base: (i) the aggregate
Adjusted Borrowing Value of all Eligible Loan

 

Assets to Obligors in the same GICS Industry Classification Group shall not
exceed 15% of the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets; provided that for two individual industries the aggregate Adjusted
Borrowing Value of all Eligible Loan Assets to Obligors in such industries may
exceed 15% but shall not exceed 20%; provided, further, that for one additional
individual industry the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets to Obligors in such industry may exceed 15% but shall not exceed 25%;

 

(ii)          the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
to the same Obligor shall not exceed the greater of $50,000,000 and 7.56.0% of
the Maximum Facility Amount; provided that for two individual Obligors the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets to such Obligors
may exceed 7.56.0% but shall not exceed 97.5% of the Maximum Facility Amount;

 

(iii)         the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that are Second Lien Loan Assets shall not exceed 20% of the aggregate Adjusted
Borrowing Value of all Eligible Loan Assets;

 

(iv)         the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that are First Lien Last Out Loan Assets and Eligible Loan Assets that are
Second Lien Loan Assets shall not exceed 40% of the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets;

 

(v)          the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that are Fixed Rate Loan Assets shall not exceed 15% of the aggregate Adjusted
Borrowing Value of all Eligible Loan Assets; provided that Asset Specific Hedged
Loan Assets shall be considered Fixed Rate Loan Assets or Floating Rate Loan
Assets, as applicable, as provided in the definition thereof;

 



-15-

 

 



(vi)        the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that pay interest in cash less frequently than quarterly shall not exceed 15% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(vii)       the aggregate Outstanding Balances and Exposure Amounts of all
Eligible Loan Assets that are Revolving Loan Assets and the Exposure Amounts of
Eligible Loan Assets that are Delayed Draw Loan Assets shall not exceed 10% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(viii)      the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that are Partial PIK Loan Assets shall not exceed 10% of the aggregate Adjusted
Borrowing Value of all Eligible Loan Assets; and

 

(ix)         the aggregate Adjusted Borrowing Value of all Eligible Loan Assets
that are Participation Interests shall not exceed (i) during the Acquisition
Participation Elevation Period, 10.0% and (ii) thereafter, 0.0%.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Covered Party” means any Secured Party that is one of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §47.3(b), or any subsidiary of such a
covered bank to which 12 C.F.R. Part 47 applies in accordance with 12 C.F.R.
§47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. §382.2(b).

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Default Funding Rate” means a floating interest rate per annum equal to 4.00%
plus LIBOR; provided that if any Lender shall have notified the Agent that a
Eurodollar Disruption Event has occurred, the Default Funding Rate with respect
to Advances of such Lender shall be equal to the Base Rate plus 3.00% until such
Lender shall have notified the Agent that such Eurodollar Disruption Event has
ceased, at which time the Default Funding Rate with respect to Advances of such
Lender shall again be equal to LIBOR for such date plus 4.00%.

 

“Default Right” means the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances or participations in Swingline Advances required to be funded by it
hereunder

 



-16-

 

 

within one Business Day (or, solely in the case of a European Lender that
receives the applicable Notice of Borrowing after 9:00 a.m. (New York City time)
on the second Business Day prior to the related Advance Date, two Business Days
and (a) Wells Fargo, in its sole discretion, agrees for such two Business Day
period to fund the amount that was to be funded by the European Lender and
(b) the European Lender agrees to reimburse Wells Fargo within two (2) Business
Days for any amounts paid pursuant to clause (a) above) of the date required to
be funded by it hereunder, (ii) has otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith dispute, (iii) has notified the Borrower, the Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit or (iv) has (or, with respect to such
Lender (x) the bank holding company (as defined in Federal Reserve Board
Regulation Y), if any, of such Lender and/or (y) any Person owning, beneficially
or of record, directly or indirectly, a majority of the shares of such Lender,
has) become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur after the initial funding of
such Loan Asset but which, once all such installments have been made, has the
characteristics of a Term Loan Asset.

 

“Designated Lender” means Wells Fargo, in its capacity as a Lender hereunder,
and any successor-in-interest thereto.

 

“Designated Loan Asset” means any Loan Asset designated by the Agent in its sole
discretion as a “Designated Loan Asset” at the time of approval of such Loan
Asset.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Agent and the Trustee in the form attached hereto as Exhibit D in connection
with a disbursement request from the Unfunded Exposure Account in accordance
with Section 2.04(d) or a disbursement request from the Principal Collection
Account in accordance with Section 2.21, as applicable.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for such Loan Asset (together with all add-backs and exclusions as designated in
such Loan Agreement), and in any case that “EBITDA”, “Adjusted EBITDA” or such
comparable definition is not defined in such Loan Agreement, an amount, for the
principal obligor on such Loan Asset and any of its parents or Subsidiaries that
are obligated pursuant to the Loan Agreement for such Loan Asset (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) cash interest
expense, (b)

 



-17-

 

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder” means Ares Capital CP Funding Holdings LLC, a Delaware limited
liability company, which owns 100% of the equity interests in the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“EU Bail-In Legislation Schedule” has the meaning assigned to that term in
Section 11.14.

 

“EUR” and “euro” denote the single currency of the Participating Member States.

 





“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Lender shall have notified the Agent of a determination by such Lender or
any of its assignees or participants that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain United States dollars in the London interbank
market to fund any Advance, (b) any Lender shall have notified the Agent of the
inability, for any reason, of such Lender or any of its assignees or
participants to determine LIBOR, (c) any Lender shall have notified the Agent of
a determination by such Lender or any of its assignees or participants that the
rate at which deposits of United States dollars are being offered to such Lender
or any of its assignees or participants in the London interbank market does not
accurately reflect the cost to such Lender or such assignee or such participant
of making, funding or maintaining any Advance or (d) any Lender shall have
notified the Agent of the inability of such Lender or any of its assignees or
participants to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

 

“European Lender” means a Lender that is domiciled in Europe or has its primary
lending office in Europe.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 



-19-

 

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral, or an ACORD certificate or other evidence of such insurance

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement other than, prior to an Event of Default
hereunder and with prior notice to the Agent, any such amount for which the
Servicer has consented, in its reasonable business discretion, to be used to
restore, improve or repair the related property or otherwise to be paid to the
Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 787456-201 at
the Bank) of the Collection Account into which Interest Collections shall be
segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees or other amounts received in respect of Loan Assets.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Agent in the form of Exhibit E to this Agreement (appropriately completed)
delivered in connection with a Person becoming a Lender hereunder after the
Restatement Date.

 



“Large Obligor Exposure Amount” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets attributable to the three (3) Obligors having the largest Obligor
concentration;

 



-27-

 

 

 

such Obligor concentrations to be determined by summing, for each Obligor, the
Adjusted Borrowing Values for all Eligible Loan Assets of such Obligor on such
date of determination.

 

“Last Out Attachment Ratio” means, with respect to any Loan Asset, as of any
date of determination, an amount equal to the Senior Net Leverage Ratio with
respect to all or any portion of such Loan Asset that constitutes first lien
senior secured Indebtedness that is (or by its terms could become) subordinate
in right of payment to one or more tranches of first lien senior secured
indebtedness.

 

“Lender” means (i) Wells Fargo and (ii) each financial institution which may
from time to time become a Lender hereunder by executing and delivering this
Agreement or a Joinder Supplement to the Agent and the Borrower as contemplated
by Section 2.22, and/or any other Person to whom a Lender assigns any part of
its rights and obligations under this Agreement and the other Transaction
Documents in accordance with the terms of Section 11.04. For the avoidance of
doubt, the Swingline Lender shall constitute a “Lender” with respect to the
repayment of Swingline Advances for all purposes hereunder.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the Agent and the applicable Lender in
connection with the transactions contemplated by this Agreement, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) the greater of (x)(a) the rate per annum appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute page) as the
London interbank offered rate for deposits in dollars at approximately 11:00
a.m., London time, for such day, provided, if such day is not a Business Day,
the immediately preceding Business Day, for a one-month maturity; and (b) if no
rate specified in clause (a) of this definition so appears on Reuters Screen
LIBOR01 Page (or any successor or substitute page), the interest rate per annum
at which dollar deposits of $5,000,000 and for a one-month maturity are offered
by the principal London office of Wells Fargo in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, for such
day and (y) zero.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in Section
2.07(d).

 



-28-

 

 

(g)         amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Net Leverage Ratio”, “Net Leverage Ratio”, “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Senior Net
Leverage Ratio”, “Net Leverage Ratio”, “Interest Coverage Ratio” or “Permitted
Liens” or any respective comparable definitions for such Loan Asset, in either
case in a manner that, in the sole reasonable judgment of the Agent, is
materially adverse to the Secured Parties; provided that in connection with any
Revenue Recognition Implementation or any Operating Lease Implementation, the
Agent (with the consent of the Servicer (such consent not to be unreasonably
withheld, delayed or conditioned)) may retroactively adjust the Interest
Coverage Ratio, Senior Net Leverage Ratio or Net Leverage Ratio for any Loan
Asset as determined on the applicable Cut-Off Date.

 

“Maximum Facility Amount” means the aggregate Commitments of the Lenders then in
effect, which amount may be up to $1,275,000,000,1,525,000,000, as such amount
may vary from time to time pursuant to Section 2.18(b) or Section 2.22; provided
that, at all times after the Reinvestment Period, the Maximum Facility Amount
shall mean the aggregate Advances Outstanding at such time.

 

“Minimum Required Equity Amount” means, as of any date of determination, an
amount equal toan amount equal to the greater of (i) $300,000,000 and (ii) the
sum of the Adjusted Borrowing Values of all Eligible Loan Assets attributable to
the three (3) Obligors having the largest Obligor concentration; such Obligor
concentrations to be determined by summing, for each Obligor, the Adjusted
Borrowing Values for all Eligible Loan Assets of such Obligor on such date of
determination.

 

“Minimum Weighted Average Coupon” means 7.00%.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Coupon.

 

“Minimum Weighted Average Spread” means 3.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Spread.

 

“Monthly Period” means, for any date of determination, the period from but
excluding the immediately preceding Determination Date to and including the
immediately succeeding Determination Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 



-32-

 

 

“Other Taxes” has the meaning assigned to that term in Section 11.07(b).
“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any interest and Accreted Interest).

 

“Partial PIK Loan Asset” has the meaning assigned to that term in the definition
of “PIK Loan Asset”.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participation Agreement” means a participation agreement, with respect to any
Acquisition Participation Interests, if any, in such form as may be approved by
the Agent in its sole discretion.

 

“Participation Interest” means a participation interest in a loan that would, at
the time of acquisition or the Borrower’s commitment to acquire the same,
satisfy each of the following criteria: (i) such loan would constitute an
Eligible Loan Asset were it acquired directly, (ii) the seller of the
participation is the lender on the subject loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition, and (vi) the participation provides the participant all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation.

 

“Payment Date” means the 15th day of each calendar month or, if such day is not
a Business Day, the next succeeding Business Day; provided that the final
Payment Date shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(i).

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).
“Permitted Investment Required Ratings” means a long-term credit rating by
Moody’s that is no lower than Moody’s then current long-term sovereign rating of
the United States and by S&P that is no lower than S&P’s then current long-term
sovereign rating of the United States, in the case of long-term debt
obligations, or “Prime-1” by Moody’s (which is not then on credit watch for
possible downgrade by Moody’s) and “A-1+” by S&P, in the case of commercial
paper and short-term obligations; provided that if such obligation or security
has a maturity of longer than 91 days, the issuer thereof must also have at the
time of such investment a long-term credit rating by Moody’s that is no lower
than Moody’s then current long-term sovereign rating of the United States and by
S&P that is no lower than S&P’s then current long-term sovereign rating of the
United States.

 



-35-

 

 

“Commitment”), by the aggregate Commitments of all the Lenders (as determined
under clause (i) of the definition of “Commitment”).

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreements” means the First Tier Purchase and Sale Agreement
and the Second Tier Purchase and Sale Agreement.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower, the Transferor or the
Equityholder have acquired an interest pursuant to the Purchase and Sale
Agreements or in which the Borrower, the Transferor or the Equityholder have
otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as applicable, is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means, for the purposes of the definition of “Permitted
Investments”, in registered form for United States federal income tax purposes
and issued after July 18, 1984; provided that a certificate of interest in a
grantor trust shall not be treated as Registered unless each of the obligations
or securities held by the trust was issued after that date.

 

“Reinvestment Period” means the date commencing on the Eighth Amendment
Effective Date and ending on the earliest to occur of (i) January 3, 202231,
2023 (or such later date as is agreed to in writing by the Borrower, the
Servicer, the Agent and the Lenders pursuant to Section 2.19), (ii) the
occurrence of an Event of Default (past any applicable notice or cure period
provided in the definition thereof) and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b); provided that if any of
the foregoing is not a Business Day, the Reinvestment Period shall end on the
next succeeding Business Day.

 



-40-

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Senior Net Leverage Ratio, Net Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan Asset in the Loan
Agreements or, if no such period is provided for therein, for Obligors
delivering monthly financing statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on January 1, 2010 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is two Business Days prior to each Payment
Date.

 

“Required Lenders” means (i) so long as Wells Fargo (or an Affiliate of Wells
Fargo) is the Agent hereunder, Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of more
than 50% of the aggregate Commitments of the Lenders then in effect; provided
that, if there are two or more unaffiliated Lenders party to this Agreement as
of the applicable date of determination, then at least two such Lenders shall be
required to constitute the Required Lenders; provided further that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further that with respect
to the waiver of an Event of Default pursuant to Section 11.01 or the
appointment of a replacement Servicer pursuant to Section 6.01(c), Required
Lenders shall also include each Lender holding 20% or more of the aggregate

 



-41-

 

 

Commitments (provided that such Lender also held 20% or more of the aggregate
Commitments as of the Thirteenth Amendment Effective Date).

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)         (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower or the prior holder
of record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Trustee, subject to Section 11.19), with
any endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, as Trustee for the Secured Parties” and (ii) in the case of a
Noteless Loan Asset (x) a copy of each transfer document or instrument relating
to such Noteless Loan Asset evidencing the assignment of such Noteless Loan
Asset to the Transferor and from the Transferor to the Borrower (or, in the case
of Third Party Acquired Loan Assets purchased by the Transferor from third
parties, from such third party directly to the Borrower as provided in
Section 11.19) and from the Borrower either to the Trustee or in blank, and
(y) a copy of the Loan Asset Register with respect to such Noteless Loan Asset,
as described in Section 5.03(l)(ii);

 

(b)         originals or copies of each of the following, to the extent
applicable to the related Loan Asset; any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Asset Checklist;

 

(c)         if any Loan Asset is secured by a Mortgage, in each case as set
forth in the Loan Asset Checklist:

 

(i)           either (i) the original Mortgage, the original assignment of
leases and rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and assignments of leases and rents with evidence of
recording thereon, (ii) copies thereof certified by the Servicer, by closing
counsel or by a title company or escrow company to be true and complete copies
thereof where the originals have been transmitted for recording until such time
as the originals are returned by the public recording office; provided that,
solely for purposes of the Review Criteria, the Collateral Custodian shall have
no duty to ascertain whether any certification set forth in this subsection
(c)(ii) has been received, other than a certification which has been clearly
delineated as being provided by the Servicer or (iii) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and

 



-42-

 

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the direct or indirect ownership or control of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Scheduled Payments” means, with respect to any Loan Asset, each required, if
any, monthly, quarterly, or annual payment of principal required to be made by
the Obligor thereof under the terms of such Loan Asset; in all cases, excluding
any payment in the nature of, or constituting, interest.

 

“Second Amendment Effective Date” means January 18, 2011.

 

“Second Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected second priority security interest on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower priority in additional
collateral), subject to any expressly permitted liens under the applicable
covenants in the Loan Agreement for such Loan Asset, including those set forth
in “permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein,
so long as such definition is reasonable and customary, (ii) with respect to
priority of payment obligations is pari passu with the indebtedness of the
holder with the first priority security interest except after an event of
default thereunder, (iii) pursuant to an intercreditor agreement between the
Borrower and the holder of such first priority security interest, the amount of
the indebtedness covered by such first priority security interest is limited (in
terms of aggregate dollar amount or percent of outstanding principal or both),
and (iv) has a Loan-to-Value Ratio of not greater than 70%.

 

“Second Tier Loan Assignment” has the meaning set forth in the Second Tier
Purchase and Sale Agreement.

 

“Second Tier Purchase and Sale Agreement” means that certain Second Tier
Purchase and Sale Agreement, dated as of the Restatement Date, between the
Equityholder, as the seller, and the Borrower, as the purchaser, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“Secured Party” means each of the Agent, each Lender (together with its
successors and assigns), the Trustee, the Collateral Custodian, the Bank and
each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 



-45-

 

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

 

“Spread Differential” means, for any date of determination, (a) the weighted
average interest rate of the Loan Assets included in the Collateral Portfolio
(and for the avoidance of doubt, with respect to Floating Rate Loan Assets,
including LIBOR) on such date minus (b) the Yield Rate for such date.

 

“Spread Excess” means, as of any date of determination, a fraction (expressed as
a percentage) the numerator of which is the product of (i) the greater of zero
and the excess of the Weighted Average Spread for such date of determination
over the Minimum Weighted Average Spread on such date of determination and
(ii) the Adjusted Borrowing Value of all Floating Rate Loan Assets (excluding
any defaulted Loan Assets) held by the Borrower as of such date of
determination, and the denominator of which is the Adjusted Borrowing Value of
all Fixed Rate Loan Assets (excluding any defaulted Loan Assets) held by the
Borrower as of such date of determination.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means January 3, 202431, 2025 or such later date as is
agreed to in writing by the Borrower, the Servicer, the Agent and the Lenders
pursuant to Section 2.19.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Trustee, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(e)(ii).

 

“Supermajority” means a combination of Lenders representing an aggregate of more
than 66-2/3% of the aggregate Commitments of the Lenders then in effect;
provided that, if there are two or more unaffiliated Lenders party to this
Agreement as of the applicable date of determination, then at least two such
Lenders shall be required to constitute a Supermajority; provided further that
the Commitment of, and the portion of any outstanding Advances, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of a Supermajority.

 



-49-

 

 

“Swingline Advance” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.01, and all such swingline loans collectively as
the context requires.

 

“Swingline Commitment” means the commitment of the Swingline Lender to fund
Swingline Advances, subject to the terms and conditions herein, in an amount not
greater than $175,000,000 (without regard to any future reimbursement of
Swingline Advances by the Lenders), as such amount may be reduced, increased or
assigned from time to time pursuant to the provisions of this Agreement. The
Swingline Commitment is a sub-limit of the Commitment of the Swingline Lender,
in its capacity as a Lender hereunder, and is not in addition thereto.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Refund Date” has the meaning assigned to that term in Section
2.25(a).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in EUR.

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

 

“Third Party Acquired Loan Asset” means any Loan Asset purchased by the
Transferor from third parties not Affiliated with the Transferor and then sold
from the Transferor to the Equityholder pursuant to the First Tier Purchase and
Sale Agreement and from the Equityholder to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement.

 

“Thirteenth Amendment Effective Date” means January 31, 2020.

 

“Transaction Documents” means this Agreement, any Hedging Agreement, any Joinder
Supplement, the Purchase and Sale Agreements, the Participation Agreement, the
Collection Account Agreement, the Unfunded Exposure Account Agreement, the
Trustee and Collateral Custodian Fee Letter, any Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 2.22.

 



-50-

 

 

“Unfunded Exposure Account Agreement” means that certain controlled account
agreement (unfunded exposure account), dated as of the Second Amendment
Effective Date, among the Borrower, the Servicer, the Bank, the Agent, and the
Trustee, which agreement relates to the Unfunded Exposure Account, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with the terms thereof.

 

“Unfunded Exposure Amount” means, as of any date of determination, the amount,
if any, by which (i) the aggregate of all Exposure Amounts exceeds (ii) the
amount on deposit in the Unfunded Exposure Account.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of 100% minus the product of (i) the
Applicable Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset
and (ii) the Assigned Value for such Revolving Loan Asset or Delayed Draw Loan
Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (i) the aggregate of all Unfunded
Exposure Equity Amounts over (ii) the amount on deposit in the Unfunded Exposure
Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually restricted for any
particular purposes or subject to any lien (other than blanket liens permitted
under or granted in accordance with such Loan Agreement).

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)           (x) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (A) less than 90% of the Interest Coverage Ratio
with respect to such Loan Asset as calculated on the applicable Cut-Off Date and
(B) less than 1.50:1.00, or (y) the Senior Net Leverage Ratio (or, with respect
to any Second Lien Loan Asset or Designated Loan Asset, the Net Leverage Ratio)
for any Relevant Test Period of the related Obligor with respect to such Loan
Asset is (A)  more than 0.50x higher than such ratio as calculated on the  

 



-52-

 

 

proceeds of such Swingline Advance, could be advanced to the Borrower hereunder
without causing the Advances Outstanding to exceed the Borrowing Base.

 

(c)         Evidence of Advances. Each Advance and all repayments thereof shall
be evidenced by the applicable Lender’s loan accounts and records. Such loan
accounts and records shall be conclusive absent manifest error of the amount of
the Advances and repayments thereof. Any failure to record any Advance or
repayment thereof or any error in doing so shall not limit or otherwise affect
the obligation of the Borrower to pay any amount owing with respect to the
Advances.

 

(d)         Intent of Parties. Notwithstanding any provision herein to the
contrary, the parties hereto intend that the Advances made hereunder and all
other Obligations of the Borrower to the Lenders and the Agent incurred through
the Advances shall constitute “loans” and not “securities” for all purposes,
including, without limitation for purposes of Section 8-102(15) of the UCC.

 

Advances to be made for the purpose of refunding Swingline Advances shall be
made by the Lenders as provided in Section 2.25.

 

Section 2.02         Procedure for Advances.

 

(a)         During the Reinvestment Period, the Lenders will make Advances and
the Swingline Lender will make Swingline Advances on any Business Day at the
request of the Borrower, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof.

 

(b)         Each Advance shall be made on at least onetwo Business DayDays’s
irrevocable written notice from the Borrower to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof), with a copy to the Trustee
and the Collateral Custodian, in the form of a Notice of Borrowing; provided
that such Notice of Borrowing shall be deemed to have been received by the Agent
on a Business Day if delivered no later than 3:00 p.m. (New York City time) on
such Business Day and if not delivered by such time, shall be deemed to have
been received on the following Business Day. Each Swingline Advance shall be
made on any Business Day on which written notice is received from the Borrower
by the Agent (who will provide the Swingline Lender and each other Lender with a
copy promptly upon receipt thereof), with a copy to the Trustee and the
Collateral Custodian, in the form of a Notice of Borrowing; provided that such
Notice of Borrowing shall be deemed to have been received by the Agent on a
Business Day if delivered no later than 5:00 p.m. (New York City time) on such
Business Day and if not delivered by such time, shall be deemed to have been
received on the following Business Day. The Borrower or Servicer shall post all
Loan Agreements and other loan documents and information with respect to each
proposed Eligible Loan Asset, if any, to an IntraLinks (or other replacement)
website to which the Agent has access. Each Notice of Borrowing shall include a
duly completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof), and shall specify:

 



-58-

 

 

(v)        to the Agent to be distributed pro rata to each Lender, in accordance
with the amounts due under this clause, all Yield and the Non-Usage Fee that is
accrued and unpaid as of the last day of the related Remittance Period;

 

(vi)       pro rata to the Agent (for the account of each Lender), the Agent
(for its own account) or the Collateral Custodian, as applicable, all accrued
and unpaid fees, expenses (including reasonable attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to any Lender, the Agent
or the Collateral Custodian under the Transaction Documents;

 

(vii)      (a) prior to the end of the Reinvestment Period, if any Borrowing
Base Deficiency is a result of a shortfall in the Unfunded Exposure Amount, at
the discretion and direction of the Servicer, to fund the Unfunded Exposure
Account (in an amount up to the aggregate of all Unfunded Exposure Equity
Amounts), and (b) after the end of the Reinvestment Period but prior to the
Facility Maturity Date, to fund the Unfunded Exposure Account (in an amount up
to the aggregate of all Exposure Amounts);

 

(viii)     to the Agent to be distributed pro rata to each Lender, an amount
necessary to satisfy any outstanding Borrowing Base Deficiency not paid in
Section 2.04(a)(vii), pro rata in accordance with the amount of Advances
Outstanding;

 

(ix)        to the Agent to be distributed pro rata to each Lender, to pay the
Advances Outstanding, including any Commitment Termination Premium, in
connection with any complete refinancing or termination of this Agreement in
accordance with Section 2.18(b);

 

(x)         pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any Hedge Breakage Costs owing to that Hedge
Counterparty under its respective Hedging Agreement;

 

(xi)        to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and
thereunder);

 

(xii)       to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xiii)      (A) during an Unmatured Event of Default, to remain in the
Collection Account or (B) otherwise, at the Borrower’s election and with prior
written notice to the Trustee (which notice may be set forth in the applicable
Servicing Report), to the Borrower, any remaining amounts.

 

(b)         Principal Payments Absent an Event of Default. On each Payment Date,
so long as no Event of Default has occurred and, in any case, prior to the
Facility Maturity Date, 

 



-61-

 

 

the Servicer shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer Principal Collections held by the Bank in the Collection
Account, in accordance with the Servicing Report, to the following Persons in
the following amounts, calculated as of the Determination Date immediately
preceding any Payment Date, and priority:

 

(i)          to pay amounts due under Section 2.04(a)(i) through (vi), to the
extent not paid thereunder;

 

(ii)         (a) prior to the end of the Reinvestment Period, at the discretion
and direction of the Servicer, to fund the Unfunded Exposure Account (in an
amount up to the aggregate of all Unfunded Exposure Equity Amounts) and
(b) after the end of the Reinvestment Period but prior to the Facility Maturity
Date, to fund the Unfunded Exposure Account (in an amount up to the aggregate of
all Exposure Amounts);

 

(iii)        (a) prior to the end of the Reinvestment Period, to the Agent to be
distributed pro rata to each Lender, an amount necessary to satisfy any
outstanding Borrowing Base Deficiency, pro rata in accordance with the amount of
Advances Outstanding and (b) after the end of the Reinvestment Period but prior
to the Facility Maturity Date, to the Agent to be distributed pro rata to each
Lender, an amount necessary to pay the Advances Outstanding, including any
Commitment Termination Premium, until paid in full, pro rata in accordance with
the amount of Advances Outstanding;

 

(iv)        pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any Hedge Breakage Costs owing to that Hedge
Counterparty under its respective Hedging Agreement;

 

(v)         to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(vi)        to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(vii)       (A) during an Unmatured Event of Default, to remain in the
Collection Account or (B) otherwise, at the Borrower’s election and with prior
written notice to the Trustee (which notice may be set forth in the applicable
Servicing Report), to the Borrower, any remaining amounts.

 

(c)         Payment Date Transfers Upon the Occurrence of an Event of Default.
On each Payment Date, if an Event of Default has occurred, or in any case on and
after the Facility Maturity Date, the Servicer shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer collected funds held by the
Bank in the Collection Account, in accordance with the

 



-62-

 

 

(v)         the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

 

(vi)        the Trustee provides to the Agent by facsimile or e-mail (to be
received no later than 1:30 p.m. on that same day) a statement reflecting the
total amount on deposit as of the opening of business on such day in the
Principal Collection Account; or

 

(b)         prior to the Facility Maturity Date, withdraw such funds for the
purpose of making payments in respect of the Advances Outstanding at such time
in accordance with and subject to the terms of Section 2.18(a).

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Trustee and the Agent), the
Trustee will release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

Section 2.22         Additional Lenders; Increase of Commitment.

 

The Borrower may, with the written consent of the Agent (not to be unreasonably
withheld or delayed), add additional Persons as Lenders and/or increase the
Commitments hereunder; provided that the Commitment of any Lender may only be
increased with the prior written consent of such Lender and the Agent. Each
additional Lender shall become a party hereto by executing and delivering to the
Agent and the Borrower a Joinder Supplement and a transferee letter
substantially in the form of Exhibit N hereto (a “Transferee Letter”). On the
date of the joinder of any additional Lender(s) to this Agreement, the existing
Lenders and the additional Lender(s) shall make such purchases and sales of
interest in the Advances Outstanding as of such date so that each Lender is then
holding its Pro Rata Share of Advances Outstanding based on their respective
Commitments after giving effect to any related Joinder Supplement(s) with
respect to such additional Lender(s).

 

Section 2.23         Defaulting Lenders.

 

(a)         Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)          That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 11.01.

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Agent for the account of that Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise), shall be applied at such time or times as
may be determined by the Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Agent hereunder; second, to the payment
of any amounts owing by that

 



-82-

 

 

(hh)      Beneficial Ownership Regulation. Promptly following any request
therefor, the Borrower shall deliver to the Agent information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
the Beneficial Ownership Regulation.

 

(ii)         Compliance with Anti-Money Laundering Laws and Anti-Corruption
Laws. The Borrower, each Person directly or (to the knowledge of the Borrower)
indirectly Controlling the Borrower and each Person directly or (to the
knowledge of the Borrower) indirectly Controlled by the Borrower shall:
(i) comply with all applicable Anti–Money Laundering Laws and Anti-Corruption
Laws in all material respects, and shall maintain policies and procedures
reasonably designed to ensure compliance with the Anti-Money Laundering Laws and
Anti-Corruption Laws; (ii) conduct the requisite due diligence in connection
with the transactions contemplated herein for purposes of complying with the
Anti-Money Laundering Laws, including with respect to the legitimacy of any
applicable investor and the origin of the assets used by such investor to
purchase the property in question, and will maintain sufficient information to
identify any applicable investor for purposes of the Anti-Money Laundering Laws;
(iii) ensure it does not use any of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws; and (iv) ensure it does not
fund any repayment of the Obligations in violation of any Anti-Corruption Laws
or Anti-Money Laundering.

 

Section 5.02         Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)          Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09 and arising in connection with ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement, any Hedging Agreement and the other Transaction Documents; (iv) make
or permit to remain outstanding any loan or advance to, or own or acquire any
stock or securities (other than any equity or other securities retained pursuant
to Section 6.05) of, any Person, except that the Borrower may invest in those
Loan Assets and other investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or; (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents or (viii) divide or permit
any division of the Borrower.

 

(b)         Requirements for Material Actions. The Borrower shall not fail to
provide that the unanimous consent of all directors (including the consent of
the Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy

 



-114-

 

 

the Collateral Portfolio or (iii) to distribute such proceeds to the
Equityholder (so long as such distribution is permitted pursuant to
Section 5.02(n)).

 

(j)          Limited Assets. The Borrower shall not hold or own any assets that
are not part of the Collateral Portfolio other than with respect to any assets
released from the Lien of the Trustee hereunder following (i) a substitution
effected in accordance with Section 2.07(a) (so long as the Borrower has Pledged
a Substitute Eligible Loan Asset in connection therewith), (ii) an Optional Sale
in connection with a Permitted Refinancing effected in accordance with
Section 2.07(c), (iii) a Lien Release Dividend effected in accordance with
Section 2.07(d), (iv) a repurchase or substitution of a Warranty Loan Asset
effected in accordance with Section 2.07(e) or (v) a transaction in accordance
with Section 2.07(g).

 

(k)         Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

 

(l)          Extension or Amendment of Collateral Portfolio. The Borrower will
not, except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(m)         Second Tier Purchase and Sale Agreement. The Borrower will not
amend, modify, waive or terminate any provision of the Second Tier Purchase and
Sale Agreement without the prior written consent of the Agent.

 

(n)        Restricted Junior Payments. The Bvorrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default has
occurred or Unmatured Event of Default is continuing or would result therefrom,
(i) the Borrower may declare and make distributions to its member on its
membership interests and (ii) amounts on deposit in the Interest Collection
Account that would have been distributed pursuant to Section 2.04(a)(xiii) on
the immediately preceding Payment Date but for the existence of an Unmatured
Event of Default and amounts on deposit in the Principal Collection Account that
would have been distributed pursuant to Section 2.04(b)(vii) on the immediately
preceding Payment Date but for the existence of an Unmatured Event of Default.

 

(o)         ERISA. The Borrower will not (a) engage, and will exercise its best
efforts not to permit any ERISA Affiliate of the Borrower to engage, in any
prohibited transaction (within the meaning of Sections 406(a) or (b) of ERISA or
Section 4975 of the Code) for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) fail to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan, (c) fail to make
any payments to a Multiemployer Plan that the Borrower or any ERISA Affiliate of
the Borrower may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or
(e) permit to exist any occurrence of any Reportable Event with respect to any
Pension Plan.

 



-116-

 

 

(c)         reduce the principal of, or the rate of interest specified herein
on, any Advance or Obligation, or any fees or other amounts payable hereunder or
under any other Transaction Document without the written consent of each Lender
directly and adversely affected thereby;

 

(d)         change Section 2.04 or any related definitions or provisions in a
manner that would alter the order of application of proceeds or would alter the
pro rata sharing of payments required thereby, in each case, without the written
consent of each Lender directly and adversely affected thereby;

 

(e)         change any provision of this Section 11.01 or reduce the percentages
specified in the definitions of “Required Lenders”, “Supermajority” or any other
provision hereof specifying the number or percentage of the Lenders required to
amend, waive, direct or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

(f)          consent to the assignment or transfer by any of the Borrower, the
Transferor, the Equityholder or the Servicer of such party’s rights and
obligations under any Transaction Document to which it is a party (except as
expressly permitted hereunder), in each case, without the written consent of
each Lender;

 

(g)         make any modification to the definition of “Applicable Percentage”
without the written consent of each Lender;

 

(h)         release all or substantially all of the Collateral Portfolio or
release any Transaction Document (other than as specifically permitted or
contemplated in this Agreement or the applicable Transaction Document) without
the written consent of each Lender; or

 

(i)          make material amendments to the definitions of “Collateral Quality
Test”, “Minimum Weighted Average Coupon Test”, “Minimum Weighted Average Spread
Test” or any definitions therein, in each case, without the written consent of a
Supermajority of the Lenders;

 

(j)          make any modification to the definitions of “Borrowing Base”,
“Adjusted Borrowing Value”, “Excess Concentration Amount” or any definitions
therein, in each case, which would have a material adverse effect on the
calculation of the Borrowing Base, without the written consent of each Lender;

 

provided, further, that (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may be effected with the consent of the Agent,
but without the written consent of the Borrower or any Lender, (ii) no such
amendment, waiver or modification materially adversely affecting the rights or
obligations of the Trustee, the Bank or the Collateral Custodian shall be
effective without the written agreement of the Trustee, the Bank or the
Collateral Custodian, as applicable, (iii) no amendment, waiver or modification
adversely affecting the rights or obligations of any Hedge Counterparty shall be
effective without the written agreement of such Person, (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above, affect the rights or duties of the
Swingline Lender under this Agreement, (v) no amendment, waiver or consent

 



-162-

 

 

its rights and obligations hereunder to an Affiliate of such Lender or to other
Lenders hereunder and Affiliates of such Lenders; provided further that, if an
Event of Default has occurred and is continuing, a Lender may assign its rights
and obligations under this Agreement or any Advance to any Person with the
consent of the Agent (such consent not to be unreasonably withheld or delayed)
but without any consent from the Borrower; provided further that before an Event
of Default has occurred, any Lender may assign its rights and obligations under
this Agreement or any Advance to any Person (other than an Ares Competitor) with
the consent of each of the Borrower and the Agent (such consent not to be
unreasonably withheld or delayed); provided further that any Lender may assign,
or sell a participation in, all or a portion its rights and obligations
hereunder and interest herein in or under its Advances without any consent from
the Borrower or the Agent upon such Lender’s good faith determination that such
assignment or participation is required for regulatory reasons or by Applicable
Law (provided that such Lender gives written notice of such assignment or
participation, which notice shall identify the material regulatory or legal
reasons necessitating such assignment or participation). Any such assignee shall
execute and deliver to the Servicer, the Borrower and the Agent a
fully-executed and a transferee letter substantially in the form of Exhibit N
hereto (a “Transferee Letter”) and a fully-executed Joinder Supplement.
Notwithstanding anything contained in this Agreement to the contrary, (i) Wells
Fargo shall not need prior consent of the Borrower to consolidate with or merge
into any other Person or convey or transfer substantially all of its properties
and assets, including without limitation any Advance (or portion thereof), to
any Person and (ii) if any Lender becomes a Defaulting Lender, unless such
Lender shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.23(b), the Agent shall have the right to cause such Person to assign
its entire interest in the Advances and this Agreement to a transferee selected
by the Agent, in an assignment which satisfies the conditions set forth in the
first sentence of this Section 11.04(a). The parties to any such assignment,
grant or sale of a participation interest shall execute and deliver to the
Lender for its acceptance and recording in its books and records, such agreement
or document as may be satisfactory to such parties and the applicable Lender.
None of the Borrower, the Equityholder, the Transferor or the Servicer may
assign, or permit any Lien (other than Permitted Liens) to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document.

 

(b)         Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(c)         Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.

 

Section 11.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s obligation to observe its covenants set forth in
Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the  

 



-167-

 

  

Agent to conduct, at the expense of the Servicer (on behalf of the Borrower), a
review of the Required Loan Documents and all other documentation regarding the
Collateral Portfolio.

 

Section 12.11       Custodian as Agent of Trustee.

 

The Collateral Custodian agrees and acknowledges that, with respect to any
Required Loan Documents at any time or times held in its possession or held in
its name, the Collateral Custodian shall be the agent and custodian of the
Trustee, for the benefit of the Secured Parties, for purposes of perfecting (to
the extent not otherwise perfected) the Trustee’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

Section 12.12       Recognition of the U.S. Special Resolution Regimes.

 

To the extent that this Agreement and/or any other Transaction Document
constitutes a QFC, the Borrower agrees with each Secured Party as of the
Thirteenth Amendment Effective Date as follows:

 

(a)         In the event a Covered Party becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of this Agreement and/or any other
Transaction Document, and any interest and obligation in or under this Agreement
and/or any other Transaction Document from such Covered Party will be effective
to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if this Agreement and/or any other the Transaction Document,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

 

(b)         In the event that a Covered Party or a BHC Act Affiliate of such
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under this Agreement and/or any other Transaction
Document that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if this Agreement and/or any other
Transaction Document were governed by the laws of the United States or a state
of the United States.

 

[Signature pages to follow.]

 



-184-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: ARES CAPITAL CP FUNDING LLC       By:   Name:   Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP Funding Facility
Loan and Servicing Agreement

 





 

 

TRUSTEE: U.S. BANK NATIONAL ASSOCIATION       By:   Name:   Title:

 

BANK: U.S. BANK NATIONAL ASSOCIATION       By:   Name:   Title:

 

COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION       By:   Name:   Title:

 

Ares CP Funding Facility
Loan and Servicing Agreement

 





 

 

ANNEX A

 

Commitments

 

Lender    Commitment    Wells Fargo Bank, National Association  $900,000,000    
    Bank of America, N.A.  $375,000,000         Sampension Livsforsikring A/S 
$127,000,000         Arkitekternes Pensionskasse  $9,000,000        
Pensionskassen for Jordbrugsakademikere og Dyrlæger  $14,000,000         TIAA,
FSB  $100,000,000 

 



Annex A-1

 